 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:11-cr-0119-WBS-KJN
12                       Respondent,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14   JUAN FRANCISCO GALLEGOS,
15                       Movant.
16

17      I.        Introduction

18      Movant is a federal prisoner, proceeding through counsel, with a motion to vacate, set aside or

19   correct his sentence pursuant to 28 U.S.C. § 2255. Movant challenges his 2013 convictions for

20   conspiracy to knowingly and intentionally distribute over 500 grams of methamphetamine, at

21   least 5 kilograms of cocaine, and marijuana (21 U.S.C. § 846, 841(a)(1) [count one]), possession

22   of cocaine with intent to distribute (21 U.S.C. § 841(a)(1) [count three]), and using a

23   communication facility for drug trafficking purposes (21 U.S.C. § 843(b) [counts four & five]).

24   He is currently serving a total sentence of 262 months.

25      In his motion, movant challenges his convictions on the holding in Johnson v. United States,

26   135 S. Ct. 2551 (2015), arguing (1) he no longer qualifies as a career offender because his prior

27   convictions no longer qualify as “crimes of violence” and (2) that the rule in Johnson is

28   retroactive. (ECF No. 248.) For the reasons stated herein, the undersigned recommends that
                                                      1
 1   movant’s motion be denied.

 2         II.    Brief Factual and Procedural Background1

 3                    The defendant was involved in a large-scale Drug Trafficking
                      Organization (DTO) which operated under the umbrella of the
 4                    Nuestra Familia (NF), a violent California prison gang. The DTO
                      was responsible for the distribution of large quantities of
 5                    methamphetamine, cocaine, marijuana, and MDMA. The defendant
                      was intercepted having phone conversations with a main target of
 6                    the investigation. The intercepts led investigators to identify the
                      defendant’s involvement in the DTO.
 7
                      Between approximately 2004 and 2007, Gallegos worked with
 8                    Mario Diaz and others to help facilitate the transportation and
                      distribution of methamphetamine and cocaine for the [NF]’s Salinas
 9                    Regiment. Further, Gallegos functioned to help transport, cut, and
                      distribute methamphetamine, cocaine, and marijuana for the NF’s
10                    Salinas Regiment. During the same time period Gallegos also
                      assisted Diaz in transporting large loads of methamphetamine and
11                    cocaine from Southern California to Northern California.
12                    In the summer of 2006, Diaz and Larry Sixto Amaro discussed
                      trying to expand the NF drug trafficking business to the state of
13                    Utah. In doing so, they decided Amaro would have overall
                      authority over any operations out in the Utah area, but that Gallegos
14                    and Georgie Salazar Villa would oversee the drug operations in the
                      Utah area. Diaz is responsible for transporting three pounds of
15                    methamphetamine to Utah. Diaz relayed that this transaction was
                      part of the Salt [L]ake City expansion of the drug trafficking.
16

17         In a March 10, 2011 indictment involving multiple defendants, movant was specifically
18   alleged to have committed conspiracy to distribute methamphetamine, cocaine, and marijuana in
19   violation of 21 U.S.C. § 846, 841(a)(1), possession of cocaine with intent to distribute in violation
20   of 21 U.S.C. § 841(a)(1), and, on two separate occasions, using a communication facility for drug
21   trafficking purposes in violation of 21 U.S.C. § 843(b). (ECF No. 1.) On August 9, 2011, he
22   entered not guilty pleas to all counts. (ECF No. 46.)
23         Thereafter, on April 9, 2012, movant pled guilty to all counts. (ECF No. 86.) On January 22,
24   2013, in the absence of any objection to the determinations made in the PSR, he was sentenced to
25   262 months in prison. (ECF Nos. 128, 130 & 244.)
26         On March 16, 2015, movant filed a pro se motion to reduce sentence pursuant to 18 U.S.C.
27

28   1
         This summary of facts is taken from page 24 of the Presentence Report (PSR).
                                                      2
 1   § 3582(c). (ECF No. 218.) On November 30, 2015, he filed a request seeking a new sentencing

 2   hearing and appointment of new counsel. (ECF No. 231.) Substitute counsel was appointed

 3   April 8, 2016. (ECF Nos. 238-239.)

 4      Movant filed the instant motion on June 6, 2016. (ECF No. 248.) On July 1, 2016, the

 5   government filed a request for a stay of the proceedings. (ECF No. 253.) The following day,

 6   movant filed an opposition (ECF No. 254), and the government replied to that opposition on July

 7   5, 2016. (ECF No. 255.)

 8      On July 13, 2016, the district judge issued an order directing the government to file an

 9   opposition to movant’s motion to reduce his sentence (ECF No. 257), and thereafter referred the

10   government’s motion for a stay to the undersigned. (ECF No. 258.)

11      On August 12, 2016, the government filed its opposition to the motion to reduce sentence

12   pursuant to 18 U.S.C. § 3582(c) (ECF No. 262), and movant filed his reply on September 29,

13   2016. (ECF No. 266.)

14      In a memorandum and order of November 16, 2016, the district judge denied movant’s

15   motion to reduce his sentence, finding movant did not qualify for a sentence reduction, without

16   prejudice to any arguments regarding Johnson v. United States, 135 S. Ct. 2551, raised in the

17   current proceedings. (ECF No. 273.)

18      On November 17, 2016, the undersigned issued findings and recommendations denying the

19   government’s request for a stay of the instant motion. (ECF No. 274.) Those findings were

20   adopted in full on December 28, 2016. (ECF No. 279.)
21      Thereafter, the government filed its response to movant’s motion pursuant to 28 U.S.C.

22   § 2255 on January 18, 2017. (ECF No. 283.) Movant replied thereto on February 1, 2017. (ECF

23   No. 284.)

24      III.     Legal Standard

25      A federal prisoner making a collateral attack against the validity of his or her conviction or

26   sentence must do so by way of a motion to vacate, set aside, or correct the sentence under 28
27   U.S.C. § 2255, filed in the court that imposed sentence. Tripati v. Henman, 843 F.2d 1160, 1162

28   (9th Cir. 1988). Under § 2255, the federal sentencing court may grant relief if it concludes that
                                                      3
 1   the prisoner was sentenced in violation of the Constitution or laws of the United States. United

 2   States v. Barron, 172 F.3d 1153, 1157 (9th Cir. 1999) (citing 28 U.S.C. § 2255). Relief is

 3   warranted only where a movant has shown “a fundamental defect which inherently results in a

 4   complete miscarriage of justice ….” Davis v. United States, 417 U.S. 333, 346 (1974) (quoting

 5   Hill v. United States, 368 U.S. 424, 429 (1962)).

 6      IV.     Discussion

 7              Challenge to the Residual Clause in § 4B1.2(a)

 8      Movant contended that the “identical residual clause” found to be unconstitutionally vague in

 9   Johnson is unconstitutional “in the career offender provision of the guidelines” at issue here.

10   (ECF No. 248 at 8, 9-11.)

11      In Johnson v. United States, 135 S. Ct. 2551, the United States Supreme Court held that

12   “imposing an increased sentence under the residual clause of the [ACCA] violates the

13   Constitution’s guarantee of due process,” because “the indeterminacy of the wide-ranging inquiry

14   required by the residual clause both denies fair notice to defendants and invites arbitrary

15   enforcement by judges. Id. at 2557, 2563. It found “[t]wo features of the residual clause conspire

16   to make it unconstitutionally vague.” Id. at 2557. First, the residual clause leaves grave

17   uncertainty about how to estimate the risk posed by a crime” by “t[ying] the judicial assessment

18   of risk to a judicially imagined ‘ordinary case’ of a crime, not to real-world facts or statutory

19   elements.” Id. Second, “[b]y combining indeterminacy about how to measure the risk posed by a

20   crime with indeterminacy about how much risk it takes for the crime to qualify as a violent
21   felony, the residual clause produces more unpredictability and arbitrariness than the Due Process

22   Clause tolerates.” Id. at 2558.

23      After Johnson, in Welch v. United States, 136 S. Ct. 1257, 1268 (2016), the Supreme Court

24   held its Johnson decision announced a new substantive rule that retroactively applies to cases on

25   collateral review.

26      Nevertheless, after the parties’ briefing in this matter, the Supreme Court held that Johnson
27   does not apply to challenges based upon the guidelines. More particularly, in Beckles v. United

28   States, 137 S. Ct. 886 (2017), the Court held that because the United States Sentencing Guidelines
                                                       4
 1   are advisory in nature they are not subject to challenges for vagueness under the Due Process

 2   Clause. Id. at 894. The Court specifically held that § 4B1.2(a) is not void for vagueness. Id. at

 3   895. See also, e.g., United States v. Hill, 915 F.3d 669, 2019 WL 471559 at *3 (9th Cir. 2019)

 4   (movant’s argument that the definition of “crime of violence” in § 4B1.2(a) is vague is foreclosed

 5   by Beckles); United States v. Swanson, 744 F.App’x 527 (9th Cir. 2018) (same); United States v.

 6   Garcia, No. 2:14-cr-0294 MCE EFB P, 2018 WL 6065382, at *3 (E.D. Cal. Nov. 20, 2018)

 7   (same), rep. and reco. adopted, 2019 WL 246653 (E.D. Cal. Jan. 17, 2019).

 8       Because this issue has been decided against movant subsequent to the filing of his motion and

 9   reply to the government’s opposition,2 the motion should be denied.3

10                   Remaining Challenges

11       Relying upon the applicability of Johnson, movant also alleges his prior convictions for

12   robbery and assault pursuant to California Penal Code sections 211 and 245(a)(1) are no longer

13   crimes of violence under the elements clause of § 4B1.2(a)(1) and are not enumerated offenses

14   under § 4B1.2(a)(2) applies. (ECF No. 248 at 8, 11-21 & No. 284 at 18-24.)

15       Because the undersigned finds that movant’s challenge to the residual clause is

16   unquestionably foreclosed by the Supreme Court’s holding in Beckles, movant was properly

17   classified as a career offender and the court need not reach these two remaining claims.

18       In sum, movant is not entitled to relief and his motion should be denied. Davis v. United

19   States, 417 U.S. at 346.

20       V.      Conclusion
21            IT IS HEREBY RECOMMENDED that:

22            1. Movant’s June 6, 2016, motion to vacate, set aside, or correct his sentence pursuant to

23   28 U.S.C. § 2255 be denied; and

24            2. The Clerk of the Court be directed to close the companion civil case No. 2:16-cv-

25   2
      The parties’ briefing was completed February 1, 2017, with the filing of movant’s reply (ECF
26   No. 284); Beckles was decided March 6, 2017.

27   3
      Given these findings, the undersigned need not consider the government’s procedural default
     argument. See Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002) (noting courts have
28   discretion “to proceed to the merits if the result will be the same”).
                                                        5
 1   01234-WBS-KJN.

 2          These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” If movant files objections,

 7   he shall also address whether a certificate of appealability should issue and, if so, why and as to

 8   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

 9   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

10   § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

11   service of the objections. The parties are advised that failure to file objections within the

12   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

13   F.2d 1153 (9th Cir. 1991).

14   Dated: March 5, 2019

15

16

17
     Gall0119.257
18

19

20
21

22

23

24

25

26
27

28
                                                       6
